Citation Nr: 1446912	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  11-18 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether the character of the appellant's discharge is a bar to entitlement to Department of Veterans Affairs (VA) compensation benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel

INTRODUCTION

The appellant served on active duty from July 2006 through November 2009.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2010 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran was afforded a videoconference Board hearing in November 2011.  A transcript of the testimony offered at this hearing has been associated with the record.


FINDINGS OF FACT

1.  The Veteran was discharged from his period of service from July 2006 through November 2009 under other than honorable conditions.

2.  The misconduct he committed during that service, i.e. attempted larceny and conspiracy to commit larceny, was the commission of an offense involving moral turpitude.

3.  The appellant was not insane at the time of those offenses.


CONCLUSION OF LAW

The character of the Veteran's discharge from July 2006 through November 2009 is a bar to his receipt of VA compensation benefits.  38 U.S.C.A. § 5303 (West 2002); 38 C.F.R. § 3.12, 3.354 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence he is expected to provide versus that VA will obtain for him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, a notice letter dated in March 2010 informed the Veteran that his service had been characterized as less than honorable.  The RO requested that he provide information and evidence in support of the claim.  He was also informed of his right to have a hearing.  He received this notice prior to the initial determination by the RO, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the processing and adjudication of his claim, certainly none that he considers unduly prejudicial - meaning necessarily outcome determinative of his claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on a claim.  This additional obligation does not apply if there is no reasonable possibility the assistance would aid in substantiating the claim.

To this end, the Veteran's service treatment records (STRs) and service personnel records (SPRs) have been obtained and associated with his claims file for consideration.  MCAS Beafuort has responded negatively to VA's request for records supporting the Veteran's contention that he was bi-polar at the time of the incident leading to his discharge.  Because this appeal concerns the character of his discharge and there is no competent indication of insanity, an examination is not needed.  Finally, as already alluded to he testified at a hearing at the RO before the undersigned VLJ of the Board (Travel Board hearing).  The hearing was adequate as the presiding VLJ explained the issue and elicited testimony that would tend to support the Veteran's contentions regarding the characterization of his service.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In rendering the March 2010 administrative decision forming the basis of the present appeal, the RO relied upon records that it retrieved from the Defense Personnel Records Information Retrieval System (DPRIS).  The records received contain unit punishment records showing that the appellant was found to have attempted larceny and conspiracy in September 2009.

The records also show that the appellant's Commanding Officer (CO) ordered that he be restricted to the limits of place of mess, billeting duty and worship, and that he take the most direct route to and from duty without suspension from duty for 45 days, as well as extra duties for 45 days to run concurrently.  The unit punishment record reflects that the offenses were determined to be minor by the CO.

Administrative remarks associated with the punishment records document that the Veteran was counseled and advised that failure to take corrective action and any further violations may result in adverse administrative action, including administrative separation.  The Veteran was subsequently discharged in November 2009 under other than honorable conditions for "misconduct due to commission of a serious offense."  See DD Form 214.  The records document that the September 2009 incident was deemed to be minor, yet the appellant's DD Form 214 documents that he was discharged under other than honorable conditions for the commission of a serious offense.  The Veteran was apparently sentenced to 45 days of non-judicial punishment; however, he was discharged after the expiration thereof.  

When this matter was last before the Board, it was remanded to seek information as to the events surrounding the re-characterization of the appellant's confessed offense from minor to serious.  As noted above, MCAS Beafuort responded negatively to VA's request for records relating to the Veteran's contention of having bi-polar disorder at the time of the commission of the offense.  Duplicate personnel and medical records were obtained.  

Notably, in a December 2009 statement, the appellant related that he had also been demoted due to a domestic incident that occurred prior to the September 2009 offense referenced above.  However, a review of the obtained personnel records does not document any such incident.
The Board acknowledges that when the matter was last before it, further evidence was sought regarding the circumstances of the Veteran's discharge as there was little information as to why, if at all, the offense was recharacterized from minor to serious.  However, the Veteran does admit that he took part in the scheme to steal "Rhino Snot" as reflected in the personnel records, and he pleaded guilty to attempted larceny and conspiracy.  The offenses certainly involve behavior contrary to community morals and would constitute a felony in any jurisdiction.

Service department findings are binding and conclusive on VA for purposes of establishing the character of discharge or release and VA does not have the authority to alter these findings.  Should the appellant wish to challenge the character of his discharge, his sole recourse is with the service department.  38 C.F.R. § 3.203(a); Spencer v. West, 13 Vet. App. 376 (2000); Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997); Venturella v. Gober, 10 Vet. App. 340 (1997); Cahall v. Brown, 7 Vet. App. 232 (1994); Duro v. Derwinski, 2 Vet. App. 530 (1992).

A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b).  According to 38 C.F.R. § 3.354(a), definition of insanity, an insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(b) provides that, when a rating agency is concerned with determining whether an appellant was insane at the time he committed an offense leading to his court-martial, discharge or resignation (38 U.S.C. § 5303(b)), it will base its decision on all the evidence procurable relating to the period involved, and apply the definition in paragraph (a) of this section.
The Board acknowledges that the Veteran relates that he had bi-polar disorder at the time of the commission of the offenses.  However, despite its attempts, VA has not been able to obtain the records identified by the Veteran.  Notably, the available service personnel and treatment records disclose no history or diagnosis of any mental disorder.  The Veteran is certainly not competent to assess one.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, the records relating to the offenses make no mention of any mental disorder, and no psychiatric complaints appear in the service records; leading the Board to doubt the credibility of the Veteran's assertions of bipolar disorder.  Thus, it is not found that the Veteran was insane at the time he committed the offenses leading to his discharge.


ORDER

The character of the Veteran's service from July 2006 through November 2009 is a bar to entitlement to VA benefits other than health care under 38 U.S.C. Chapter 17.



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


